IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,531-01


                    EX PARTE PAUL AARON LANDRENEAU, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1400711-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with the intent to deliver and sentenced to eight years’ imprisonment. He did

not appeal his conviction.

        Applicant contends that his plea was rendered involuntary and his due process rights were

violated. See Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). The trial court made

findings of fact and conclusions of law and recommended that we grant relief. On September 16,
                                                                                                  2

2015, we remanded this application for further findings and conclusions.

       Relief is granted. The judgment in cause number 1400711 in the 184th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the information. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 16, 2015
Do not publish